DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6227412 B1 to Sweeton (Sweeton).

With regard to claim 1, Sweeton discloses an adaptor (14, fig. 2, column 1, line 67 to column 2, line 1) that is attached to a pump dispenser (10, fig. 1, column 1, lines 60-65) configured to suck up liquid (abstract) out of a vessel (11, fig. 1, column 1, lines 60-65) via a conduit (12, fig. 1, column 1, lines 65-67) and eject the liquid from a nozzle (abstract, “liquid sprayer”) in an upper of the vessel (shown in fig. 1 and described in the abstract), the adaptor comprising: 
a tubular portion (15, fig. 5, column 2, lines 6-10) that is attachable to outside of the conduit (dip tube 12 is located within ribs 21 that attach to the outside of the dip tube as described column 2, lines 15-20) and that has an opening (16, fig. 5, column 2, lines 11-12) in an upper part thereof (shown in fig. 5), and a bottom wall portion (18, fig. 2, column 2, lines 12-15) forming a bottom of the tubular portion (as shown in cross section of fig. 4), wherein the bottom wall portion includes an outlet hole (19, fig. 2, column 2, lines 12-15), and a diameter of the outlet hole is smaller than an inner diameter of the conduit (not explicitly disclosed).  
The bottom wall is described as an open mesh comprising a plurality of openings 19.  The plurality of openings are described as having a mesh diameter substantially the same as the inner diameter of tubular side wall. Since the plurality of openings has a similar diameter to the tubular sidewall, a single opening 19 will have a diameter that is a fraction of the inner diameter of the tubular sidewall.  The inner diameter of the tubular sidewall is sized to fit over the conduit (dip tube 12) so the inner diameter of the conduit is smaller than the tubular sidewall diameter. 
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the device of Sweeton with openings 19 that having a slightly smaller diameter than the dip tube in order to prevent unwanted solid material (dirt or other debris) from entering the dispensing apparatus. 

With regard to claim 2, Sweeton discloses the adaptor according to Claim 1 as set forth above, and further discloses wherein an inner diameter of the tubular portion becomes gradually larger toward an inlet (an inner diameter of the tubular diameter can be defined by the interior facing longitudinal ribs 21.  As shown in fig. 4, the upper portion of each rib is chamfered back to the diameter of the opening. An inner diameter that it defined by the upper chamfered edge of the rib becomes gradually larger toward the inlet).  

With regard to claim 4, Sweeton discloses the adaptor according to Claim 1 as set forth above, but fails to disclose wherein a ratio of a diameter ER of the outlet hole to an inner diameter TR of the conduit is 0.3≤ ER/TR≥ 0.7.  
It would have been obvious to one having ordinary skill in the art at the time of filing to provide a ratio of a diameter of the outlet hole to an inner diameter of the conduit to be between 0.3 and 0.7 inclusive since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative  dimensions would not perform differently than the prior art device, the claimed device  was not patentably distinct from the prior art device”. Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 US 830 225 SPQ 232 (1984).

With regard to claim 5, Sweeton discloses the adaptor according to Claim 4 as set forth above, and further discloses wherein the tubular portion is attached to a lower end of the conduit by press fitting (column 2, lines 23-25).  

With regard to claim 6, Sweeton discloses the adaptor according to Claim 1 as set forth above, but does not disclose wherein the tubular portion is higher in rigidity than the conduit.  
It would have been obvious to one having ordinary skill in the art at the time of filing to provide an adapter where the tubular portion is higher in rigidity than the conduit in order to ensure that the adapter can be inserted into the conduit and then retained therein during use.

With regard to claim 7, Sweeton discloses a pump dispenser (described in the abstract, shown in fig. 1) to which the adaptor according to Claim 1 is attached (shown in fig. 1).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest an adaptor wherein the bottom wall portion is a wall thickness that is greater than a thickness of the side wall of the tubular body and has a lower surface formed aslant that is parallel to a bottom of the vessel when the adaptor is attached to the conduit, together in combination with the other elements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753                                                                                                                                                                                         
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753